Sykes, J.,
delivered the opinion of the court.
The appellant, Tom Glover, was indicted and convicted in the circuit court of Forrest county of the •crime of seduction. From the judgment of that court 'this appeal is prosecuted.
*795Without stating the facts in the case, it is sufficient to say that the testimony of the prosecutrix as to her previous chaste character, the promise of marriage of her by the. defendant, and the act of seduction were in no way corroborated by any other testimony in the case. Section 1372 of the Code of 1906 (section 1108, Hemingway’s Code). Long v. State, 100 Miss. 7, 56 So. 185, Lewis v. State, 111 Miss. 833, 72 So. 241, Ferguson v. State, 71 Miss. 805, 15 So. 66, 42 Am. St. Rep. 492, and Carter v. State, 99 Miss. 206, 54 So. 805, have all held that this testimony .of the prosecutrix must be otherwise corrobated.
The' judgment of the lower court is reversed, and the prisoner discharged.

Reversed.